         Case 1:15-cr-00616-AT Document 814 Filed 04/22/21 Page 1 of 1

                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                      DOC #: __________________
                                                               DATE FILED: _4/22/2021____

              -against-
                                                                     15 Cr. 616-5 (AT)

YONGCHAO LIU,                                                            ORDER

                       Defendant.
ANALISA TORRES, District Judge:

       By April 29, 2021, the Government shall respond to Defendant’s submission at ECF No.
810.

       SO ORDERED.

Dated: April 22, 2021
       New York, New York
